J. H. Gillis, J.
(dissenting). The 254-page transcript in this case discloses that the plaintiff-husband attempted to cross a busy thoroughfare in the middle of the block at an angle and was struck by defendant’s vehicle which was traveling below the posted speed limit. There is conflicting testimony on the question of whether the plaintiff-husband ran or walked out from between parked cars and further conflicting testimony concerning the lane of traffic in which the defendant had been traveling immediately prior to the accident.
After the jury had retired to deliberate on their verdict, they sent a note to the trial judge requesting the court to have testimony read to them. The trial court questioned the jury as set forth in the majority opinion and then advised the jury as follows :
“Why don’t you try to work a little more and see if you can come up with something, and see what happens ?”
An hour and 45 minutes later the jury returned with a verdict of no cause for action.
This Court must determine whether the trial court committed reversible error by sending the jury back to deliberate further after they had requested testimony be read to them.
The record does not indicate any unusual or difficult issues of fact for the jury to determine.
The Michigan Supreme Court in People v. Shuler (1904), 136 Mich 161, at page 167, considered the *80issue of whether the trial court committed reversible error iu reading a portion of the testimony at the request of the jury. The Supreme Court held that it was discretionary with the court whether such testimony should be read to the jury. In Long v. Township of Weare (1917), 195 Mich 706, 712, the jury requested the trial court to give further instructions and the Supreme Court stated:
“While he might have had the charge read to the jury again, or repeated what he had said on former occasions, it was not error to decline so to do.”
See annotation 50 ALR2d 176, “Right to have reporter’s notes read to jury.”
“It is within the sound judicial discretion of the trial court to grant a request of the jury to have read to them by the court stenographer the shorthand notes of the testimony of particular witnesses.” 50 ALR2d 176, 193.
I have considered the plaintiffs’ other allegations of error and agree with the majority opinion that they are without merit.
I would affirm the judgment for the reasons above stated.